                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

                                     NO. 5:19-CR-423-FL-1

UNITED STATES OF AMERICA                      )
                                              )
       v.                                     )
                                              )              ORDER
EBENEZER YEBOAH ASANE,                        )
                                              )
       Defendant.                             )


       This case comes before the court on the government's oral motion to stay release of

defendant pending its filing of a motion, pursuant to 18 U.S.C. § 3145(a)(l), for revocation of the

Order Setting Conditions of Release ("Release Order") entered by the undersigned at the

conclusion of the detention hearing earlier today.. The court finds that entry of a brief stay would

facilitate the timely and efficient resolution of the review sought by the government without

undue prejudfoe to defendant, and that the motion to stay should be allowed. In setting the

deadline set forth herein, the court has considered, among other circumstances, the representation

by·counsel for the government, upon inquiry of the court, that the government could meet the

deadline. The court requires a written motion for revocation, rather than accepting simply an oral

motion, because the written motion itself and any supporting memorandum would provide the

district judge with an explanation of the grounds for the motion and thereby facilitate prompt

determination of it.

       IT IS THEREFORE ORDERED that the government's motion to stay is granted. The

government shall have until 12 p.m. June 2, 2020 to file its motion of revocation. The release of

defendant pursuant to the Release Order is hereby STAYED until: (1) entry of an order resolving




            Case 5:19-cr-00423-FL Document 162 Filed 06/01/20 Page 1 of 2
the government's timely motion for revocation; or (2) 12:01 p.m. June 2, 2020, if the government

fails to file such a motion. If the government has not filed a motion for revocation by the

deadline set forth herein, defendant shall be released as soon as practicable without further order

of the court.

        So ordered, the 1st day of June 2020.




                                                United States Magistrate Judge




                Case 5:19-cr-00423-FL Document 162 Filed 06/01/20 Page 2 of 2
